Case 1:19-md-02915-AJT-JFA Document 1650 Filed 07/02/21 Page 1 of 3 PageID# 33030




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION

   IN RE: CAPITAL ONE CONSUMER                      )
   DATA SECURITY BREACH LITIGATION                  )      MDL No. 1:19md2915 (AJT/JFA)
                                                    )

   This Document Relates to the Consumer Cases

                                    NOTICE OF HEARING

         PLEASE TAKE NOTICE that the Plaintiffs will present their Motion for Partial Summary

  Judgment for Breach of Contract on Wednesday, September 15, 2021, at 10:00 AM EST, or as

  soon thereafter as counsel may be heard.

  Dated: July 2, 2021                        Respectfully submitted,

                                             /s/ Steven T. Webster
                                             Steven T. Webster (VSB No. 31975)
                                             WEBSTER BOOK LLP
                                             300 N. Washington Street, Suite 404
                                             Alexandria, VA 22314
                                             Telephone: (888) 987-9991
                                             swebster@websterbook.com

                                             Plaintiffs’ Local Counsel

                                             Norman E. Siegel
                                             STUEVE SIEGEL HANSON LLP
                                             460 Nichols Road, Suite 200
                                             Kansas City, MO 64112
                                             Telephone: (816) 714-7100
                                             siegel@stuevesiegel.com
Case 1:19-md-02915-AJT-JFA Document 1650 Filed 07/02/21 Page 2 of 3 PageID# 33031




                                     Karen Hanson Riebel
                                     LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                                     100 Washington Avenue South
                                     Suite 2200
                                     Minneapolis, MN 55401
                                     Telephone: (612) 339-6900
                                     Facsimile: (612) 339-0981
                                     khriebel@locklaw.com

                                     John A. Yanchunis
                                     MORGAN & MORGAN COMPLEX
                                     LITIGATION GROUP
                                     201 N. Franklin Street, 7th Floor
                                     Tampa, FL 33602
                                     Telephone: (813) 223-5505
                                     jyanchunis@ForThePeople.com

                                     Plaintiffs’ Lead Counsel




                                        2
Case 1:19-md-02915-AJT-JFA Document 1650 Filed 07/02/21 Page 3 of 3 PageID# 33032




                                  CERTIFICATE OF SERVICE

         I hereby certify that on July 2, 2021, I electronically filed the foregoing document with the

  Clerk of the Court using the CM/ECF system, which will send notice of electronic filing to all

  counsel of record.



                                               /s/ Steven T. Webster
                                               Steven T. Webster (VSB No. 31975)
                                               WEBSTER BOOK LLP




                                                  3
